Citation Nr: 1103628	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-24 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of medical expenses for emergency 
room treatment at Bass Baptist Medical Center on October 9, 2004.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
November 1969 to June 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 decision of the Oklahoma City, 
Oklahoma, Medical Center (VAMC) of the Department of Veterans 
Affairs (VA).  

In his substantive appeal, the Veteran initially requested a 
hearing before a member of the Board.  In May 2009, he withdrew 
his request for a hearing.  


FINDINGS OF FACT

1.  As of October 2004, service connection was in effect for 
schizophrenia, rated 100 percent disabling since 1987.  

2.  On October 9, 2004, the Veteran was treated at Bass Baptist 
Medical Center on an emergency basis.

3.  On October 9, 2004, VA medical facilities were not feasibly 
available.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for payment or reimbursement of unauthorized medical expenses 
incurred on October 9, 2004, pursuant to 38 U.S.C.A. § 1728, have 
been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Inasmuch as the 
benefit sought is being granted, there is no reason to further 
explain how VA has complied with the notice and assistance 
provisions of the VCAA.  

Reimbursement of Medical Expenses

The Board notes at the outset that the Veteran is seeking 
reimbursement for emergency room treatment he received from a 
private facility on October 9, 2004.  The Veteran has asserted 
that on October 9, 2004 he had severe gastrointestinal pain, and 
that he had a medical history of gastrointestinal obstruction.  
He believes that, given the fact that he lives 100 miles from the 
nearest VAMC, he should not be required to travel that distance 
under such emergent circumstances.  It is noted that the Veteran 
is service connected for schizophrenia, rated 100 percent 
disabling.  That rating has been in effect since 1987, and is now 
protected.  38 C.F.R. § 3.951 (2010).  

The admission of an appellant to a non-VA hospital at the expense 
of VA must be authorized in advance.  38 C.F.R. § 17.54 (2010).  
See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also 
General Counsel Opinion, VAOPGCCONCL 1-95 ("Authorization in 
advance is essential to any determination as to whether the 
Department is or is not going to furnish the contract care.").  
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior authorization 
if an application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2010).

In the present case, the Veteran has indicated that he called VA 
in order to receive pre-authorization for his emergency room 
treatment, but that there was no one available to provide such 
authorization.  There is no record of an attempt at pre-
authorization or of attempts to contact VA within 72 hours.  
Accordingly, the Board must conclude that prior authorization for 
the private medical treatment received in October 2004 was not 
obtained pursuant to 38 C.F.R. § 17.54 (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has stated that a "second avenue for potential relief for a 
veteran entitled to VA care forced to obtain treatment at a non-
VA facility is 38 U.S.C. § 1728, which provides that the 
Secretary 'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of such care 
or services . . . for which such veterans have made payment.'"  
Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. 
§ 1728(a) (West 2002).

Such reimbursement is available only where (1) such care or 
services were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such care 
or services were rendered to a veteran in need thereof (A) for an 
adjudicated service- connected disability, (B) for a non-service-
connected disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a veteran 
who has a total disability permanent in nature from a service- 
connected disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant in a 
vocational rehabilitation program, and (ii) is medically 
determined to have been in need of care or treatment; and (3) VA 
or other Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been reasonable, 
sound, wise, or practical.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 
17.120.

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to be 
met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

The treatment records from Bass Baptist Medical Center show that 
the Veteran was treated in the emergency room on October 9, 2004 
for complaints of abdominal cramping in the right lower quadrant 
pain, back pain, body ache, and a cough of two days duration.  It 
was reported for clinical purposes that the Veteran had a past 
history of resection of the colon.  An abdominal X-ray study was 
consistent with a possible, partial small bowel obstruction.  CT 
scan study of the abdomen showed no acute intra-abdominal 
abnormality.  The Veteran was released from the emergency room.  
The clinical impression was abdominal pain, possible 
diverticulosis.  

The Veteran reported that he believed that a medical emergency 
existed as he had had severe abdominal pain in the past that had 
required surgery.  The Veteran has credibly stated, and private 
medical records indicate, that he experienced abdominal pain 
prior to his emergency room visit.  The Veteran has also written 
his reasonable belief as a lay person that this abdominal pain 
may have been like past abdominal pain that required surgery.  In 
addition, he is permanently in receipt of a 100 percent schedular 
evaluation.  For these reasons, the Board finds that evidence for 
and against the claim is at least in relative equipoise on the 
question of whether the medical care provided by the Bass Baptist 
Medical Center was rendered in a medical emergency of such nature 
that delay would have been hazardous to the Veteran's health.

The Veteran also stated that he lives approximately 100 miles 
from the VAMC.  His statements in this regard are found to be 
credible.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  
Although VA facilities were available, according to the Veteran's 
credible statements, the delay in reaching such facilities would 
have been considerable considering the mileage involved.  Thus, 
there is a reasonable doubt as to whether VA medical facilities 
were "feasibly" available to the Veteran on October 9, 2004.  
Although it is true that, given the two day history of abdominal 
pain, the Veteran could have gotten medical attention earlier, it 
is evident that, by the time he sought treatment, the Veteran 
believed an emergency existed.  Resolving such doubt in the 
Veteran's favor, the Board finds that October 9, 2004 VA medical 
facilities were not feasibly available.



For these reasons, and with the resolution of reasonable doubt in 
the Veteran's favor, the Board finds that all of the criteria for 
reimbursement or payment by VA, under 38 U.S.C.A. § 1728, of the 
cost of medical services provided on October 9, 2004, have been 
met.  


ORDER

Reimbursement of medical expenses for emergency room and medical 
treatment at Bass Baptist Medical Center received on October 9, 
2004 is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


